 SMITTY'S FOODS, INC.283Smitty's Foods,Inc.andRetail Clerks Union # 25,RetailClerksInternationalAssociation, AFL_CIO. Cases 25-CA-4560 and 25-CA-4663January 16, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOOn August 22, 1972, Administrative Law JudgeDavid S. Davidson issued the attached Decision inthis proceeding. Thereafter, the Respondent and theCharging Party filed exceptions and supportingbriefs. The General Counsel filed limited exceptionsand a supporting brief, and the Respondent filed abrief in answer to the exceptions filed by theCharging Party and the General Counsel.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.'reprisalson various dates between September 18 andOctober 7,1971,1discriminatorily discharged John D.Wagoner on September 19 and LindaGickon September28, and refused to bargain with the Union as the exclusiverepresentative of Respondent's employees on and afterSeptember 29.On December 2, the charge in Case25-CA-4663 wasfiledby the Union,and on January18, 1972,a complaintissuedalleging thatRespondent had discriminatonlydischargedEdwin Rihn on October 11, and EugeneMatusz on November6.Thetwo complaints wereconsolidated for purposes of hearing and decision.Respon-dent filed answers denying the commission of any unfairlabor practices.Prior to the hearing and at the hearing the complaint inCase 25-CA-4560was amended to allege September 28and 30 andOctober4 as additional dates on whichRespondent refused to bargain and to add furtherallegationsof threats and interrogation.Respondentdenied the allegations in the amendments.A hearing was held before me inLafayette,Indiana, onFebruary 22, 23, 24,and 29 and March1,1972. At theconclusion of the hearing the parties waived oral argumentand were given leave to file briefs which have beenreceived from the General Counsel and Respondent.Upon the entire record in this case and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS AND CONCLUSIONSORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Smitty's Foods, Inc.,West Lafayette, Indiana, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.1The General Counsel and the Respondent have excepted to certaincredibilityfindingsmade bythe Administrative Law Judge.It is the Board'sestablishedpolicynot to overrule an Administrative Law Judge's resolu-tions with respect to credibility unless the clear preponderance of all of therelevant evidence convinces us that the resolutions were incorrect.StandardDry Wall Products, Inc.,91NLRB544, enfd. 188 F.2d 362(C A. 3). Wehave carefully examined the record and find no basis for reversing hisfindingsTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID S.DAVIDSON,TrialExaminer:On October 4,1971, the charge in Case25-CA-4560 was filed by RetailClerksUnion#25, Retail Clerks International Associa-tion,AFL-CIO,hereinafter called the Union.On Novem-ber 30,1971, a complaint issued alleging that Respondentinterrogated its employees and threatened them withIAll dates which follow occurred in 1971, unless otherwise indicated1.BUSINESSOF THE RESPONDENTRespondentisanIndiana corporation engaged in theretail sale of groceries and allied products at a singlelocation in West Lafayette, Indiana. During the 12 monthsprior to theissuanceof the complaint, a representativeperiod,Respondent sold and distributed products havinggrossvaluein excessof $500,000. During that periodRespondent received goods having value in excess of$50,000 which were transported to its place of businessfrom points outside the State of Indiana. I find thatRespondent is an employer engaged in commerce and thatitwilleffectuate the policies of the Act to assertjurisdiction herein.II.THE LABORORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionRespondent operatesa singleretail grocery store at WestLafayette, Indiana. Respondent is solely owned by Mrs.Georgina Smith and the store is managed by GilbertAmato, brother of Mrs. Smith. Mary Tucker is bookkeeperand supervisor of cashiers and Francis Hoefer is grocerymanager. Amato, Tucker, and Hoefer are conceded to be201NLRB No. 47 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisors within the meaning of the Act. Respondent'sstoreemploys a normal complement of employees,including cashiers, sacker-stock boys, meat departmentemployees, delicatessen employees, produce departmentemployees, a meat manager, a produce manager, a dairymanager, and a frozen foods manager.Inmid-September, the Union started an organizingcampaign among Respondent's employees.Between thenand September 30 it obtained signed authorization cardsfrom a number of employees. On or about September 28,29, and 30, the Union made oral and telegraphic requestsfor recognition, which were rejected by Respondent.In addition to factual and conclusionary issues relatingto the four alleged discriminatory discharges and thealleged threats and interrogation, also at issue are thesupervisory status of Produce Manager Marvin Davis,2 theeligibilityof certain part-time sacker-stock boys forinclusion in the appropriate unit,theUnion'sallegedmajority, the adequacy of the Union'sdemands forrecognition,and the lawfulness of Respondent's refusal tobargain with the Union in the light ofN.L.R.B. v. GisselPacking Company,395 U.S. 575.The evidence contains numerous conflicts in testimonyrelating to the alleged violations of Section 8(a)(1) and (3).In support of these allegations the General Counsel reliedon the testimony of the alleged discriminatees, threeformer employees,3 and three who were still employed atthe time of the hearing.4 Respondent relied on thetestimony of Store Manager Gilbert Amato, GroceryManager Francis Hoefer, Office Manager Mary Tucker,Produce Manager Marvin Davis, Owner Georgina Smith,employee Kevin Hart, and cashiers Ruth Leclitner andWanda Westfall.As in most cases, resolution of the credibility issues is nota simple matter, and the testimony of each witness must beevaluated both standing alone and in its relation to therecord as a whole. One cannot readily conclude that all thetestimony for one side is either credible or unworthy ofbelief. Indeed, it appears that with respect to individualwitnesses,some discrimination is required to separate outthose portions of their testimony which are worthy of belieffrom those which are not. I have attempted to be thoroughinmy consideration of these issues and to set forth belowthe reasons which lead me to the conclusions I havereached, although it is not always easy to articulate intotoallof the interrelated considerations which contribute tocredibility resolutions.As will be seen, a number ofstatementswere attributedto Amato, Hoefer, and Tucker by the various witnesses fortheGeneral Counsel. Some of this testimony I havediscounted because others who appeared as witnesses andwere in a position to corroborate testimony did not do so.Some of this testimony I have discounted because ofinternal deficiencies.But I am not persuaded that all thewitnesses who testified to these statements were fabricatingtheir testimony or were inaccurate in their perceptions orrecollection. In particular, both Guard and Mary McNeely2This issue bears on Respondent's responsibility for certain conductattributed to Davis as well as the composition of the appropriate unit3Patrice Murphy,John Durajczyk,and Carl Robert ReaganKevin Hart,Pat Guard,and Mary McNeely5Also significantly bearing on my assessment of Tucker's credibility iswere still employed at the time of the hearing and had clearinterests as continuing employees not to misstate factsbefore their supervisors for whomtheycontinued to work.Iam persuaded that both were substantially truthful andaccurate in their testimony.In reaching these conclusions, I have considered thedenialsofRespondent'sprincipalwitnesses,Amato,Hoefer, and Tucker, of statements and conduct attributedto them. If they are to be believed, none of themquestioned any employee about the union activities andwith the exception of one statement by Tucker onSeptember 28 at an employee meeting and a laterstatementby Hoefer to Rihn,noneof them threatened anyreprisals. Indeed, if they are to be believed, Hoefer did noteven become aware of the union campaign until September28, and Tucker did not even talk to Amato about theUnion except on one occasion when she asked Amato topoint out a union representative in the store.While I creditthese witnesses in part,Iam satisfied that much of theirtestimony is overstated, shaded, and lacking in candor.It is clear that from September 22 on,union representa-tives frequently appeared in the store and on the parkinglot to the displeasure of Amato who viewed them, withsome cause, as bothering employees while at work. LindaGick,much of whose testimony is in issue,testified withoutcontradiction that, when union representatives appeared inthe store, Tucker called other supervisors to the front of thestore and that one of them followed the union representa-tives around the store. Tucker concededly sought to stopemployee Reagin from soliciting in the store and to confinehis activities to the parking lot and off-duty employees.Although both Tucker and Amato told employees that theSeptember 28 employee meeting had nothing to do withthe Union, one would have to be naive to view a meeting atthat time at which a statement of store employment policywas read as anything but a response to the Union'sorganizing campaign.It is incredible that all these thingshappened in the absence of discussion of the Unionbetween Tucker and Amato, and I find her contrarytestimony unworthy of belief and lacking in candor.5In the case of Hoefer,his testimonial deficiencies areeven more glaring.Hoefer denied any knowledge of theunion activities until the day of the employee meeting,despite the frequent presence of union organizers in thestore.When asked how he learned on that day that theUnion was organizing, Hoefer first indicated that themeeting was about the union organizers,then denied that itwas, and then stated that he had seen three men on theparking lot on the previous night who he assumed wereunion organizers.When asked why he assumed that, hetestified"they just looked like them, that's all."He deniedhaving heard any talk about the Union in the store orhaving discussed the Union with Tucker or Amato. Whenasked again on what he based his assumption he replied,"Something, that's all."Moreover,despiteHoefer's insistence that he did notlearn of the Union until September 28, when askedher testimony relating to her handling of Hart's withdrawal letter and returnreceipt which is in conflict with Hart's testimony and portrays total lack ofconcern over the contents of these documents when he asked her to keepthem for him in the store safe SMITTY'S FOODS,INC.285whether during the previous week Wagoner twice askedhim if the Union had something to do with his dischargeand whether he admitted that it did as described in moredetailbelow,Hoefer weakly denied what Wagoner hadattributed to him, and pleaded lack of recollection. Surely,ifHoefer knew nothing about the Union until September28, he should have had no difficultyin recalling that hehad no conversation with Wagoner about the Union beforethat date. I find Hoefer's denial of knowledge of the unionactivities before September 28 and his denial of communi-cationwithAmato and Tucker about them patentlylacking in candor and incredible.The deficiencies in Amato's testimonyare less glaring,but also present. I am struck by the numberof times in histestimonywhen calledas an adversewitness by theGeneral Counsel that he pleaded lack of recollection ofvarious events, some of which he later testified to whenrecalled asa witnessby Respondent. I have also notedsome inconsistenciesinhis testimony as to his ownobservation of union activity in the store and his responseto it.As I have noted, these observations do not mean that Ihave uniformly discredited the testimonyof these witness-es. Indeed, I have not. But I do not accept the basicpremisesof their testimony as to theirawareness,concern,and response to the unionactivitiesin the store.B.The Alleged SupervisoryStatusofMarvin DavisThe complaint, as amended,allegesthatMarvin Davis,manager of the produce department, is a supervisor.Respondent contends that he is not.The admitted supervisors at the store are paid on asalaried basis. The remaining employees, including Davisand other department managers, are hourly paid andpunch a timeclock. Apart from the meat departmentmanager whose status is not at issue herein,6 it is agreedthat the other department managers are not supervisorsand should be included in the appropriate unit.Davis'duties consist basically of two parts, thoseperformed by him in the produce department and thoseperformed by him throughout the store at times when nosalaried supervisor is present. It is the latter part of hisduties from which the General Counsel contends Davis'supervisory status arises and upon which this discussiontherefore focuses.Respondent's store is open weekdays from 9 a.m. to 9p.m., and Sundays from 9 a.m. to 6 p.m. On Monday andWednesday from 6 p.m. to 9 p.m. and on alternateSundaysno salaried supervisor is present at the store. Davis workseach of those evenings and every fourth Sunday. MeatDepartment Manager Adwell works on the other alternateSunday when no salaried supervisor is present. Thus, Davisisat the store approximately 6 hours each week and anadditionalSunday every fourth week without highersupervision present.? Davis has a key to the store and isresponsible for locking the safe and the store at closingtime on these occasions. Usually approximately 10 otheremployees work at the store with Davis during the eveninghours,including cashiers,sacker-stock boys,a delicatessenemployee, a produce employee, a meat departmentemployee, and an employee responsible for the frozen foodand dairy departments.On Mondays and Wednesdays the store receives deliver-ies of grocery products, and there usually is merchandise tobe placed on the shelves during the evening hours.Beforeleaving on those days at 6 p.m. Amato or Hoefer tellsDavis what needs to be done during the evening hours.They also instruct the sacker-stock boys as to what they areexpected to do during the evening. Davis has been told thathe is to see to it that the work is done and that everyone iskept busy. Two of the employees who work nights are olderthan most of the sacker-stock boys and have also been toldby Amato to keep an eye on the younger boys to see thatthey keep at work and out of mischief.During the evening hours Davis roams through the store,straightens shelves,and sees thateverythingis runningright.At times Davis also stocks shelves or goes to theproduce department to trim produce or relieve the part-time employee who weighs produce for customers.If business is slow and sackers have nothing to do at thefront of the store, Davis tells them to go to the back of thestore and stock shelves. On Monday nights Ruth Leclitner,who is known as the head cashier,works and she may alsosend sackers to the rear of the store to stock shelves. Ifadditional sackers are needed at the front of the storeeither Davis or the cashiers call them forward on the storeintercom and they are expected to respond.Ifduring the course of the evening there is not enoughwork to keep all the sacker-stock boys busy, Davis hasstanding instructions to send excess help home.On theseoccasions Davis seeks volunteers who want to leave earlyand usually finds them. He does not send anyone homeinvoluntarily.On occasion employees ask to be releasedearly,and Davis grants their requests if they are notneeded. Otherwise he does not. Davis has similar authorityto send cashiers home if they are not busy, and Leclitnerhas the same authority on Monday nights.On most evenings Amato telephones the store between 7and 8 p.m. to ask how things are going. On these occasionsAmato discusses with Davis whether employees should besent home. On nights when Amato does not call Davisexercises his own judgment. No one has ever asked Davisto be released because of an emergency or injury, butDavis testified that if an employee were injured, he wouldtake him to the hospital and would also call Amato to tellhim about it. If other kinds of emergencies, such asequipment failures apse, Davis calls Amato to discuss withhim what should be done.On Monday nights Ruth Leclitner has access to theoffice and the safe and takes care of most of the cashiers'needs. On some Wednesdays Laurie Smith, daughter of theowner, works as a cashier and has similar access to theoffice andsafe.However, when Leclitner or Smith are busy6 It is agreed that the meat department employees should be excludedrThere is evidence that Davis also works some Saturday evenings infrom the appropriate unit.There were two prior elections held among theplace of Hoefer who usually works on that night. The evidence alsomeat department employees,themost recent in June 1971. The meatindicates that on those Saturdays he performs the same duties as ondepartment manager voted in both elections,but his supervisory status wasMonday and Wednesday nights.The record does not indicate hownot litigated and the Charging Party was not involved in those electionsfrequently he works on Saturday night. 286DECISIONS OFNATIONALLABOR RELATIONS BOARDor are not present, Davis obtains change for the cashiersfrom the safe and sees that money is put in the safe beforeclosing up.During the evening hours,ifDavis encounters employeesdoing anything improper, he instructs them to stop it. Hisinstructions have never been defied.In some instancesDavis reports incidents to Amato on the followingmorning, but Davis does not send employees home orotherwise discipline them. Leclitner does likewise withrespect to cashiers and sackers when she is at the store onMonday evenings.Davis has no authority to hire or fire employees.8 Ifanyone asks him about employment, he takes the nameand address and gives it to Hoefer the next day .9 Davisalso has noauthorityto promote or grant increases toemployees,but before promoting or giving a wage increaseto any employee Amato asks the manager of the depart-ment in which the employee works his opinion as to howthe employee is working.Insofar as the record shows Davis' duties and authorityon the Sundays that he works are the same as on the weeknights when he works without other supervision present.10Every fourth Sunday when Meat Department ManagerAdwell works, he apparently has thesameauthority asDavis.Davis is paid $2.75 an hour. Several employees in themeat department, including Adwell, are paid at a higherhourly rate than Davis and one grocery departmentemployee, Arthur Davis, receives the same rate of pay asMarvin Davis. Five other employees are paid from $2.50 to$2.70 an hour including Leclitner who is paid $2.50 anhour.Although Davis was hesitant to concede that he is incharge of the store on nights and Sundays that he works, itisapparent that he is in charge of all or a portion of thestore at these times, and several employees testified thatthey considered Davis the boss when he is in charge of thestore. t i There is little doubt that at thesetimesDavis hasauthority to direct employees in their work, to moveemployees from one task to another,and to releaseemployees from work early under the circumstancesdescribed above. However, Leclitnerhas similarauthoritywith respect to cashiers and sackers on the one night aweek when she works with Davis, and there is no evidencethatDavis had authority to hire, discharge, promote,discipline,or otherwise affect employee status at anytime.12Excluding the occasional Saturday nights whenDavis worked, it appears that he was in charge on anaverage of 8 hours a week or less than 20 percent of thetime he worked.13aAlthough Carl RobertReagin testifiedthat Tuckeronce told Davis tofire him,as set forth more fully below. I donot credit Reagin's testimony inthat regard9Davis so testifiedEugene Matusz testified that Davis interviewed astudent foremployment after CarlReagin quit.However,there is no otherevidence thatDavis participatedin hiring employees other than to theextent that Davis testified I find that Davis' interview at most amounted toobtaining for Hoefer the information which DavisdescribediuDavis testified that he is there on Sundays"to see that nothinghappens" and that in case"something happens" Amatowants someonethere whoknows what to do toget itcorrected11Thomas Higbee, Mary K McNeely,and WartsCowlasMcNeelytestified thatwhen she wastold she would work Wednesdaynights sheI conclude that Davis' authority to direct employees andrelease them early if business was slow did not amount toauthority responsibly to direct employees but consisted ofroutinedirection comparable to that exercised by anonsupervisory leadman.In transferring employees Davisin the main moved them between two regularly assignedfunctions of sacking and stocking,and Hoeferor Amatoregularly instructed the employees as to what they were tostock each day before they left. Although Davis couldrelease employees from work early, he only sent homevolunteers,he only didso when business was slow, and heusually communicated with Amato by telephone anddiscussed whether employees should be asked to go homebefore sending them home. With respect to cashiers andsackers,Davis' authority was shared to some extent withLeclitner who is concededly not a supervisor. I find thatDavis was not a supervisor within the meaning of theAct.14C.TheBeginningof the UnionOrganizingCampaignThe union organizing campaign at Respondent storestarted inmid-September 1971. From September 13through September 17, six employees signed union authori-zationcards.Two of them, Mary McNeely and KevinHart, signed cards away from the store. Linda Gick, whosigned a card on September 15 at home, was given the cardbyMcNeely at the store and returned it to UnionRepresentative Ronald Gross at the store the next day. Onthat day Gick gave blank cards to cashiers Pat Guard andPatriceMurphy at the store. They signed them in thebreakroom and ladies' room, respectively, and returnedthem to Gick. The record does not indicate where the sixthemployee,Reagin,was solicited or signed his card.On Sunday, September 19, Hoefer telephoned John D.Wagoner at home and told him that he was discharged. Onthe following morning Wagoner came to the store andspoke with Amato, Hoefer, and Mary Tucker about thereasons for his discharge.Wagoner concededly askedTucker if his discharge was caused by the union activity atthe store and mentioned that she might not have beenaware of it but that he was sure that Amato was. AlthoughRespondent denies that Amato, Hoefer, or Tucker hadearlier knowledge of the union activity, it is conceded thatTucker and Amato were aware of it from this timeforward.askedMary Tucker whowas in charge,and Tuckertold her thatDavis wasand that if she needed anything to ask Davis However,Linda Gicktestifiedthat to her knowledge Davis was not a supervisori2Although Eugene Matusz testified that Davistold him he couldschedule his working hours around his school schedule,there is no evidencethatDavis scheduledwork forMatuszor any other employee. I do notcredit Matusz in this regardi3The evidence indicates that Davis consistentlyworked substantiallyan excess of 40 hours a week14Metcalfe Inc, d/b/a Sentry Food Store,184 NLRB No40. BuckeyeVillage Market, Inc,175 NLRB 271. 273.The Great Atlantic and Pacific TeaCompany,132 NLRB799, 801. SMITTY'S FOODS, INC.D.The Alleged Violations of Section 8(a)(1) of theAct andRelated Events1.On September 20, the morning that Wagoner spoketo Tucker about the union activity, Mary Tucker askedcashier Pat Guard if she knew anything about the Union.Guard replied that she did not, and Tucker said "someonehas started this and I wish they hadn't as we are going tohave to cut help." Later in the day, Tucker told Guard thatif the Union got in, Gloria Smith would work days andLinda Gick would work nights. Guard asked if she wouldbe laid off. Tucker said she would, and Guard said that shemight as well start looking for another job.15I find that the threat of a general cut in help and the laterthreat that Guard would be laid off violated Section 8(a)(1)of the Act. I also find that the interrogation of Guard inthese circumstances was coercive and violated Section8(a)(1).2.On September 22, union representatives startedvisiting the store on a regular basis several times a day.Also on September 22, Harry McNeely, husband of cashierMary McNeely appeared on the parking lot to hand outleaflets,and he reappeared to do so at other timesthereaf ter.On September 22, Respondent became aware of thepresence of the union representatives in the store and ofMcNeely's presence on the parking lot. During the nextseveraldays,Amato spoke with Union RepresentativeStone in the store on a number of occasions. It is clear thatAmato objected to Stone's presence in the store andaccused him of harassing employees while at work.Although Amato denied threatening Stone with legalaction or arrest, I credit Stone that Amato made suchthreats. 163.On the night of September 22, Marvin Davis spoketoMaryMcNeely about the presence of the unionrepresentativesand her husband on the parking lot.According to Mary McNeely during the course of theevening Davis asked McNeely if she was interested ingetting the Union in and if she was going to help organizethe store. She testified that, in response to the last question,she told Davis she was interested in getting more money,and Davis said it would not help her make more moneybecause they would not get overtime.17 However, as I havefound that Davis is not a supervisor, I find no violation ofthe Act in this interrogation.4.Starting on September 22, the union representativesheld severalmeetingswith employees at various locations.There is no indication that Respondent was aware of anyof thesemeetings,except for one held on the night ofSeptember 23 at a restaurant not far from Respondent'sstore. It is conceded that during that meeting, Amato cameto the gas station next door, where he regularly traded, andnoticed the group in the restaurant. There is no contentionthat Amato's visit was more than coincidental or constitut-15Asindicated above,Ihave credited Guard as to this incident.16 1 note in this connection that Amato was inconsistent in his testimonyas to whether he threatened to take legal action,and testified that Stone atone point told him he had been injail before,a statementlikely to havebeen prompted by a threat to have Stone arrested.These threats do notappear to be alleged as violations of Sec. 8(ax1) of the Act.17McNeelyplaced this conversation in the previous week.However,287ed surveillance, but it is contended that Amato becameaware of the identities of those present, including LindaGick,Edwin Rihn, and Eugene Matusz, alleged asdiscriminatees in the complaint.18 Amato testified that herecognized only a union representative, to whom he waved,and Maguire among those present. I do not credit Amatoin this regard. His affidavit given during the investigationof this case states that he saw a number of employees in, therestaurant, andMatusz testified, without contradiction;thatwhileAmato's car was being serviced he walkedtoward the back of the gas station driveway and lookedtoward the restaurant, indicating that Amato took morethan a casual glance and was in a position to recognize theemployees at the meeting. In any event, there is additionalevidence that Respondent was aware of the union activitiesof the alleged discriminatees before their terminations.5.On or about September 24 Edwin Rihn had aconversation with Amato in a small room next to Amato'soffice in the basement of the store. A policeman, whoraises apples and sells them to the store, was in Amato'soffice when Rihn entered the office. The versions of Amatoand Rihn as to what was said are in sharp conflict. The gistof Rihn's testimony is that Amato asked him if he was forthe Union and told him that if he signed an authorizationcard there would be layoffs, possibly affecting him, areduction in his hours, and the elimination of overtime.According to Rihn at the end of their conversation MaryTucker entered, Amato told her to ask Rihn if he had anyquestions about the Union, and she asked him if he was forthe Union and said essentially the same things Amato did.According to Rihn, he left with Tucker and went upstairswith her where he heard her ask Reagin if he was interestedin the Union.Amato testified that Rihn came to his office and asked totalk to him, and that he took Rihn into the small side roomfor privacy, where Rihn told him he wanted to get awayfrom the Union and asked Amato what he could do to helphim.According to Amato, he replied that there wasnothing he could do personally and that Rihn would haveto do it himself, either by going to the Union in person orsending a registered letter asking for his card back. Hetestified that nothing more was said and denied Rihn'sversion of their conversation. Tucker was not questionedspecifically about this incident but denied interrogatingany employee.Although there is some basis to doubt that the conversa-tionwas quite as innocuous as described by Amato, I donot credit Rihn as to this conversation. Rihn testifiedinitially that the conversation took place in the presence ofthe police officer and later Mary Tucker as well in Amato'soffice to which Amato called him as he was walking to thebreakroom. However, on rebuttal he testified that Amatocalled him to his office and their conversation took place ina "little cubby hole" used for painting signs two stepsaround the corner from Amato's office. He testified thatMcNeelyconcededa poor memoryas to dates, and her estimates appear tobe about a week off as to several incidents.I find that this conversationoccurred at the time her husband first appeared on the parking lotHowever.I find her testimony otherwise credible.iXMary McNeely,Carl Reagan,Pat Guard,Mike Bogon,Hal Kline, andDan Maguire were also present as were several union representatives 288DECISIONS OF NATIONALLABOR RELATIONS BOARDthe policeman stood next to him and Mary Tucker laterentered. Yet if Amato called Rihn to his office and did notwish to conduct a private conversation with Rihn, it isdifficult to understand why three people went into a cubbyhole to talk instead of staying in Amato's office. The localeof the conversation gives support to Amato's version ofhow it started. In addition, when Rihn was asked on cross-examination whether he ever asked Amato how he couldget out of the Union, Rihn answered first "I don't believe Idid," then that he did notrecall,and finally, "I'll say, no,completely." Although Rihn thereafter adhered to a firmdenial, his initial responses show uncertainty as to a matterhe should have had little doubt about. Moreover,in Rihn'sinitial version, he testified that Amato said he didn't knowwhether Rihn signed an authorization card and then said ifRihn signed an authorization card it would mean the layoffof employees. Yet on rebuttal he testified that he did notrecall his authorization card coming up in the discussion.Finally, although Reagin appeared as a witness for theGeneral Counsel, he was not asked about Tucker's allegedinterrogation of him described by Rihn. In these circum-stances and in the light of my findings below relating toRihn's testimony concerning his discharge, I do not creditRihn as to these events.Rihn testified that 3 or 4 days after Amato spoke to himin the sign room, Amato talked to him and Matusz in thestockroom. Matusz and Amato were not questioned aboutthis conversation, but even if Rihn were credited, nothingin it appeared to constitute interrogation or a threat. Rihntestified that on another occasion when he was alone in thestockroom Amato said he could not understand why Rihnwas for the Union and if he was and the Union got in hishours would be cut with a possible layoff. According toRihn, Amato said that if Rihn thought that things wererough around there then, they would get a lot rougher iftheUnion did get in. Amato denied making thesestatements. As between Rihn and Amato, I have creditedAmato.6.On Saturday morning, September 25, while LindaGick was at her cash register Hoefer asked her who themen were she was talking to the previous night.19 Sheasked why. He said that they looked like union representa-tives. She said that they were. Hoefer asked her if she hadsigned a card, and she said that she had. Hoefer asked herif she knew what she was getting into, and she replied byasking Hoefer if he knew what he was getting into. Hoeferturned and walked away.20 I find that Hoefer's interroga-tion of Gick violated Section 8(a)(1) of the Act.7.On one occasion before September 28 Mary McNee-ly heard Hoefer ask Tucker who a new cashier was,21 andTucker replied that they had a new cashier and were goingto have more, because Amato had said to get rid of the oldones.McNeely laughed and asked if that meant her.19Hoefer had observedGickin the store parking lot the night beforewhen she was talking with union representatives20These findings are based on the credited testimony ofLinda Gick.corroborated in part by Mary McNeelywho overheard a portion of theconversationMcNeelyplaced the incident a week earlier than Gick, but asnoted above appears to have been in error as to a number of dates Thereare additional allegations of violation of Sec 8(a)(1) based on the testimonyof Gick relatingto statements made to herby Tucker. As thistestimony iscloselyrelated to the circumstances surrounding her discharge, it isconsideredbelowin connection with her dischargeTucker said yes. McNeely asked why, and Tucker said thatthe only thing that Amato had ever said about her was thather husband worked at a competing store. McNeely saidthatAmato had known that for at least 6 months.22Tucker did not mention the Union in her remarks toHoefer or to McNeely. However, Tucker gave no reasonfor her statement that they were going to have to get rid ofold cashiers, and with specific reference toMcNeelysuggestedas a reasonfor her possible discharge only theemployment of Harry McNeely, who was then activelyassisting in the union organizing campaign.Bearing inmind the similarily of Tucker's remarks to Hoefer andMcNeely to those addressed to Guard, I find that Tuckermeant to convey that the cashiers would be fired becauseof the Union. I find that these statements violated Section8(a)(1) ofthe Act.8.Eugene Matusz testified to two incidents on Mon-day, September 27, involving Produce Manager MarvinDavis. According to Matusz, on one occasion Matusz wastouring the store with Union Representative Stone. Matusztestified thatDavis followed them and told Matusz towatch his step. Stone was not questioned about thisincident,and Davis denied that he ever saw Matusz in thestorewith a union representative.In the absence ofcorroboration from Stone and in the face of Davis' denial,Ido not creditMatusz asto this incident.Matusz also testified that, at a time when he and Reaginhad union authorization cards visible in their shirt pockets,he heard Davis tell Reagin that if he did not watch his stepand if he tried to get people to sign cards he would lose hisjob.Reagin was not asked about this incident. As thealleged threat was directed at Reagin, I do not creditMatusz' uncorroborated testimony.9.John Durajczyk who worked for Respondent only 2weeks testified that on one occasion shortly after Septem-ber 25, he heard Davis threaten to fire or reduce the hoursof another employee if he saw his union card. According toDurajczyk the employee then gave his cards to Davis andsaid nothing. Durajczyk did not identify the employee andhis testimony was not corroborated by the employee towhom the threat was allegedly made. There is no evidenceto indicate the identity of the employee to whomDurajczyk referred, other than possiblyReagin, and Daviswas cross-examined as to this incident on the assumptionthat Durajczyk was referring to Reagin. Davis denied thathe threatened any employee or ever had a union card in hishand. I do not credit Durajczyk.Durajczyk also testified that he overheard Tucker tellLeclitner23 that the boys would be doing themselves aninjustice if they signed cards. Only after he was shown hisaffidavit to refresh his recollection did he add that Tuckeralso said that it would endanger their working hours ortheir jobs. Tucker generallydeniedmaking such state-21There was a new cashier at work that morning. The exhibits show thatSharon Bergstrom was employed on September 22, which was during theperiod in which McNeely placed this conversation and a day or two afterTucker's conversation with Guard22 1 have credited McNeely as to this incident Hoefer was not askedabout his conversation with Tucker, and I have not credited Tucker'sdenials23Durajczyk did not identify Leclitner by name,but it is clear from hisphysical description and the register at which she was working thatDurajczyk was referring to Leclitner. SMITTY'S FOODS, INC.ments, and Leclitner testified she never heard Tucker talkto Amato or Hoefer or any employee about the Union.While I do not credit Tucker's general denial and aminclined to doubt Leclitner's sweeping disclaimer as well, inview of the fact that Durajczyk was not a party to thisconversation and could not give his brief testimonywithout having his recollection refreshed, I credit Durajc-zyk only as to that portion of which he initially recalled. Ifind no violation in this incident.10.On the morning of September 28, Linda Gick wasdischargedin circumstancesdescribed below. Also on thatmorning Carl Reagin came to the store while off duty andstood near Mary McNeely's cash register with authoriza-tion cards and sample contracts which the Union hadgiven him to pass out. Mary Tucker told him over the storeintercom to stop bothering the cashier. Thereafter Reaginwent to the produce department where he offered acontract to an employee who was at work. Shortlythereafter, according to Reagin, Tucker and Marvin Davisapproached him, and Tucker told Davis that Reagin hadbeen passing out cards and contracts and to fire him.Reagin testified thatDavis told him he was through.According to Tucker, she merely told Reagin not tobother personnel while they were on duty and to go to theparking lot where he could talk to employees on their owntime. According to Davis, he asked Reagin why he was inthe store so early, Reagin said he was passing out unioncards, and Davis told him that he would get himself into amess of trouble if he did not quit. Both Tucker and Davisdenied Reagin's version of the incident.Ido not credit Reagin. It is clear that Respondent wasdisturbed by solicitation of employees during workingtime, but the evidence is not persuasive that Reagin wasfiredby Davis or anyone else at that time. Reaginconcededly reported for work at 3 p.m., his normal startingtime. Although the General Counsel's brief states that theUnion got Reagin's job back, there is no evidence tosupport that assertion. Rather, Reagin testified that unionrepresentatives merely advised him to report at his normalstarting time, and he did so. Moreover, when Reagin wasasked if Tucker told him to go out on the parking lot if hewanted to pass out contracts or cards, he replied that hedid not remember and that she might have. He nexttestified that there was no discussion of the parking lot atthat time, and finally testified that he was not denying thattherewas. In these circumstances, I credit Tucker andDavis. As Reagin concededly was attempting to distributecontracts and cards to employees while at work, I find noviolation of Section 8(a)(1) in Tucker's instructions to himto stop bothering employees and to go to the parking lot totalk to employees on their own time.Later that day, Reagin reported to the store at his usualstarting time, spoke first with Davis, and then spoke withDavis and Amato. Reagin asked if he could tape record theemployee meeting which was scheduled to be held thatnight at the store by Amato. Amato said that he did nottape Reagin's meetings with the Union and that Reagin24Thecomplaintdoes not allege anyviolationof Sec.8(a)(3) based onReagin's alleged dischargeby Davis orhis alleged reductionof hours byAmato.25Murphyplaced this incident around October I, but it is clear that shewas referring to the incident involving Reagin described above289could not tape Amato's meeting. According to Reagin,Amato then told him he would have a new work schedulereducing his hours from 40 to 18 a week. Reagin testifiedthat he told Amato that he should forget it and that hequit.According to Amato, he said something to Reaginabout passing out cards in the store when others were onduty, and Reagin became angry and quit. According toDavis,when Amato denied Reagin permission to taperecord themeeting,Reagin became angry and quit.Lacking confidence in Reagin's testimony as to his earlierencounter with Tucker and Davis that morning, I also donot credit Reagin's testimony as to his conversation withAmato and Davis.2411.On September 28, Patrice Murphy was standingnear the office when she heard Tucker tell Reagin to getaway from the cashiers.25 Then Tucker turned to her andsaid, "He's trying to get them to sign union cards, don't getinvolved with the Union; if you do sign a union card, andthe Uniongets in,you will probably be fired, being low inthe seniority list, and the Union does not care about that."Tucker then said, "You haven't signed a union card, haveyou." Murphy did not reply, and Tucker said, "Don't signone."Murphy backed away and went back to herregister.26 I find that Tucker threatened and interrogatedMurphy in violation of Section 8(a)(1).12.On September 28, Harry McNeely spoke withAmato in the store. It is clear from both versions of theconversation that Amato accused McNeely of harassinghis employees and that during the conversation McNeelygave Amato a slip of paper with telephone numbers of thepresident and area supervisor of Eisner's, the corporationforwhichMcNeely worked,tellingAmato that if hewanted to get him fired to call them. According toMcNeely and Matusz who was nearby, Amato said hewould call them to get him fired. Amato denied that hemade any reply and denied that he had any desire to domore than put a stop to McNeely's interference with thework of sackers carrying groceries to the parking lot.Although I am inclined to credit McNeely, I find itunnecessary to resolve this conflict as the incident is notmentioned in the General Counsel's brief and does notappear to be alleged as a violation of Section 8(a)(1) of theAct.13.On or before September 28 a notice was posted nearthe timeclock informing employees that a meeting was tobe held at the store on the night of September 28 after theclose of business. All employees were asked to attend, andtheywere paid for the time at the meeting.A few daysbefore the meeting copies of a statement of companyemployment policy were distributed to at least some of theemployees, and Amato read the policy statement at themeeting.27During Amato's reading of the policy statement, Matuszinterrupted several times to ask questions relating to theUnion. Amato toldhim to be quiet.Accordingto Matusz,Amato ultimately threatened to fire him for insubordina-tion if he said anything else. According to Amato and26Murphy so testified,contrary to Tucker.Ihave credited Murphy.27Although referred to in testimony by Amato, Tucker,and others as anagreement.itwas not an agreement but a statement of Respondent's policyconcerning seniority,promotions,overtime,holidays, vacations,hours, juryleave,death leave,on-the-job injuries,and insurance. 290DECISIONSOF NATIONALLABOR RELATIONS BOARDTucker, he threatened merely to put Matusz out of themeeting if Matusz continued to interrupt. Although PatGuard and Mary McNeely both testified about themeeting, neither mentioned that Amato threatened to fireMatusz. I credit Amato and find no violation in Amato'sthreat to eject Matusz from the meeting.After Amato finished reading the policy statement, heasked for questions, and the subject of the Union wasagain raised. McNeely accused Respondent of trying to sether up for a charge of stealing and mentioned herconversation with Tucker in Hoefer's presence about thelayoffofcashiers.Tucker disputed the accuracy ofMcNeely's version, and McNeely asserted that her versionwas accurate and that Hoefer had heard it. Hoefer saidnothing.28 Amato said that if the Union caine in he couldnot afford to keep help, and Tucker said that Respondentwould have to lay off sackboys and the newer cashiers.29I find that the threat to layoff cashiers and sackboys ifthe Union got in violated Section 8(a)(1) of the Act. Whilephrased in terms of necessity and what Respondent couldafford, it was not conditioned on any wage or contractdemand of the Union but simply upon the advent of theUnion and cannot be dismissed simply as a prediction ofthepossible consequences of agreement to particulardemands of the Union.30After the meeting adjourned, Matusz spoke privately toAmato for about 15 minutes, explaining to Amato thatwhat he had said during the meeting was not personal butmerely reflected his strong support of the Union. Theydiscussed the advantages and disadvantages of a union,but there is no indication that Amato's statements toMatusz contained any further violations of the Act 3114.On September 30, Kevin Hart mailed 4 registeredletter to the Union seeking withdrawal of the authorizationcard he had signed on September 14. Hart gave a statementconcerning his withdrawal to the General Counsel duringthe investigation of this case and testified as a witness forthe General Counsel, although it was apparent that he wasa reluctant witness. Hart sought to convey, as Tucker alsotestified, that Hart merely went to Tucker to obtain adviceas to how to withdraw his card. However, he testified thatTucker asked him if he had definitely signed a card andstated to him that she knew about all those in the store whohad signed cards. He testified that he had more than oneconversation with Tucker about his card and was uncertainas to when Tucker asked him whether he had signed a cardand whether in the same conversation she stated that she28McNeelyso testified.While othersdid not mention these statementsofMcNeely intheir versions,Amatotestified that he could not rememberwhat McNeelysaid,Hoeferwas not questioned about the meeting at all.and Tuckerwas not asked about these statements.It is clear thatMcNeelybelieved she was being set up for discharge,and Amato conceded that shespoketo him aboutiton an unspecified occasion I credit McNeely as towhat she said as a preface to the statementsof Amatoand Tucker whichfollowed.29Amato denied that he said anything about layoffs and testified that hecould notrecallwhetherTuckersaid anything about them.McNeely,Guard,and Matusz testified to slightly varying versions of the statements ofTucker and Amato,all of which were the same in substance, and Tuckerconceded that with reference to Union she said that if this "thing"happened they could not possiblykeep all the employeeson duty that theywould like to, referring first to Respondent's longstandingpolicy ofprovidingwork for students and student's wives.Icredit the somewhatblunter versions ofMcNeely, Guard,and Matusz However, althoughknew about all those who had. He testified that when hesent the letter he gave Tucker a copy and asked her if shewanted to put it with the rest of the union material she had.Tucker testified that she had only one conversation withHart when he came to her and asked for advice on how toget his card back. According to Tucker, she replied, "Acard.What card? Have you signedsomekind of a card."She testified that she then advised Hart to write a letter orcontact his attorney, and that in substance was their wholeconversation. She testified that when Hart later broughtthe letter to her he merely said that he had some"important information" that he wanted her to keep in asafe place for him, that he did not tell her its contents, andthat she did not read it. When told on cross-examinationthat Hart had testified that it was a copy of his letter, shetestified that Hart could have said that but she did not readit.Then she testified that Hart told her it was a letter butdid not say what it pertained to.I find it impossible to credit either Hart or Tucker thatHart merely voluntarily came to Tucker to inquire aboutwithdrawing his card. However reluctant Hart's affirma-tion of the statement in his affidavit that Tucker told himshe knew about all those who had signed cards, he did notrecant from that testimony but indeed reaffirmed it severaltimes. I find that Tucker made that statement. Hart'sdifficulty in placing that statement in the context of hisversion of his conversations with Tucker otherwise isunderstandable, for it does not fitunlessTucker made thisstatement before Hart decided that the politic thing wouldbe for him to withdraw his card. Further evidence thatHart'swithdrawal was less than voluntary lies in hisdelivery of a copy of the letter and the return receipt toTucker to put with the other union material. Hart not onlywanted to withdraw but also wanted Respondent to knowhe had withdrawn, and Tucker's professed ignorance ofwhat Hart gave her is patently incredible. While it may bethat Hart took the initiative in going to Tucker for adviceafter Tucker's initial statement that she knew all those whosigned cards, her initial statement created an impression ofsurveillance,was coercive, and taints Hart's attempt towithdraw his card.15.Around October 4 Hoefer talked to Rihn in theback room of the store. Hoefer asked him if he was for theUnion. Rihn said he was not. Hoefer said it was a goodthing because if he was and if the Union got in he would bekept to 40 hours a week 32Hoefer conceded that Rihn had been getting overtime inMatusz also testified that Amato threatened to eliminate overtime,absentcorroboration fromMcNeely orGuard I do not credit Matusz in thisregard.30Components Inc,197NLRB No 25.Indeed the same conclusionwould follow even if Tucker'smore guarded version of her statements werecredited.31Although Matusz testified that Amato asked him if he was working forthe Union or was sent to the storeby the Union, and Amato 's denial wasless than forceful,even if Amato asked these questions in the context of thisconversationtheywerenot coercive.32Rihn so testified.While I have not credited him in some otherrespects,Ifind his version of this conversation more credible that Hoefer's.While Hoeferdenied that he asked Rihn if he was for theUnion, he testifiedthat one daywhen Rihn looked downhearted about something, Hoeferasked whatwas the matterand thensaid."You know I can't give you anymore overtime if the union gets in here"He later testifiedthat probably hewas the first to mention the Union in this conversation"because Ed was SMITTY'S FOODS,INC.291thepastand that Hoefer had given him as muchopportunity as possible to work overtime. I find thatHoefer's interrogation of Rihn and the threat to deny himovertime violated Section 8(a)(1) of the Act.E.The Dischargeof John D.WagonerJohn D. Wagoner was a full-time employee of the postoffice and worked part-time for Respondent as a sacker-stock boy from January 1968 until he was discharged onSeptember 19, 1971. Wagoner worked mornings Mondaythru Friday leaving each day at 1 p.m.On Friday, September 17, as Wagoner was punching in,Kevin Hart asked Wagoner to sign a union authorizationcard. No one else was present to overhear their conversa-tion.Hart told Wagoner that they were trying to get aunion in. Wagoner said he did not want to express himselfone way or the other at that time and would let Hart knowon the following Monday. Wagoner told Hart that hethought it would cost Respondent more to have the Unionin the store but that if Respondent paid higher wages therewould be better help and less turnover and that in the longrunRespondent might save money. Hart asked whyWagoner would not sign a card then, if that was the way hefelt,but Wagoner said he would not and that he would letHart know on the following Monday. Hart offered him ablank card but Wagoner refused to take it.33 Wagoner leftwork at 1 p.m. that day and was not scheduled to workagain until the following Monday.On Sunday, September 19, Hoefer called Wagoner athome and told him that Amato had let Wagoner go.Wagoner said that Hoefer had to be kidding and askedwhy he was fired. Hoefer said that he had not been doinghis work for the last month and a half. Wagoner said thathe could not be out back checking in deliveries and upfront stocking at the same time. Wagoner asked if it woulddo any good to come over the next day and talk about it,and Hoefer told him to do so.34There is a sharp conflict in the testimony as to what wassaidwhen Wagoner visited the store on the next day.According to Wagoner, he first spoke to both Amato andHoefer.He testified that Hoefer told Amato to keepWagoner because he was a good worker and "all theinstigators were out of the store." According to Wagoner,Amato initially replied that it was up to Hoefer if hewanted to keep Wagoner, but Amato and Hoefer thenabsented themselves briefly after which Hoefer returnedand said that Amato did not want to keep him. At thistime, according to Wagoner, he told Hoefer he believedAmato discharged him because Amato thought he washeading a union drive and not because of his workperformance, and Hoefer replied that that was "more orless" the reason he was being let go and that he did notwant to discuss it further because Amato might come backand catch them. Wagoner testified further that on thefollowing Thursday after bowling with Hoefer, he askedHoefer if the Union was the main reason he was fired, andHoefer said that it was.Hoefer testified that he did not recall making either ofthe alleged admissions attributed to him by Wagoner.According to Hoefer and Amato, Wagoner was dischargedbecause Amato had found him standing and talking toother employees instead of doing his work on a number ofoccasions, the last of which occurred on the previousFridaymorning when Amato instructed Hoefer to dis-charge Wagoner.On the surface Wagoner was a more impressive witnessthanHoefer. He appeared to be candid in describing hislimited contact with the Union before his discharge, andhis demeanor while testifying gave no suggestion that helacked credibility. Hoefer, as already noted, appeared to befar from candid in his testimony that he did not becomeaware of the Union until September 27, a week afterWagoner's discharge, and his demeanor indicated bothdiscomfort and uncertaintyat significantpoints. Nonethe-less, the critical weight which attaches to Hoefer's allegedadmissions requires that the testimony of all concerned becarefully scrutinized.There are aspects of Wagoner's testimony which raisedoubt. First, if the alleged statement by Hoefer that all theinstigatorswere out of the store has any meaning, itsreferencemust have been to instigators of the unioncampaign, for thereisnoindicationof any otherinstigationto which it might have referred. Yet, insofar asthe record shows, all those who signed cards beforeWagoner's discharge, with one possible exception, werestill employed.35 Second, there is reason to doubt Wagon-er's testimony that Hoefer said he was a good worker whoshould be kept and that Amato said that it was up toHoefer whether he kept Wagoner. Although Wagonerinitially did not indicate that Amato voiced any criticismof his work at this time, Wagoner on rebuttal testified thatAmato that morning spoke to him about leaving sectionsof shelves bare. This testimony, elicited in response toquestions as to whether he had even been criticized for hiswork,makes it apparent that his initial version of thisconversationomitted asignificantportion.Moreover,Wagoner also initially testified that he could not recall anyoccasionwhen he had been spoken to about workdeficiencies.Yet he later conceded that he had beenspoken to about his work a few times over the entire courseof his employment, and his response to Hoefer at the timeHoefer notified him of his discharge indicates that he wasaware of some dissatisfaction with his work.feeling low and something was bothering him. Something awful.Iasked himwhat was the matter, and he says, I don't feel right. And I says, what'shappened? Is the union bothering you? And he said,no, not exactly, butsome of itis.AndI told him that if the union gets in there the hours wouldbe cut down to forty hours, and there won't be no more overtime for youlike I did in the past."Ido not believe that Hoefer's intuition was any moreoperative in this instance than in the case of his alleged assumption that themen in the parking lot were union men. In any event,even from Hoefer'sversion it is clear that he threatened Rihn with loss of overtime if the Uniongot in.33Wagoner so testified. Hart denied that this conversation occurred orthat he solicitedanyoneto sign a card.Hart did not impress me as candid indescribing his role in the early unionactivity.Wagoner on the other handappearedto be forthrightin describing his limited contact with unionactivitybefore his discharge.Ihave credited Wagoner.34Wagoner so testified.Hoefer gave a brief version of this conversation,not contradicting Wagoner but adding that hetoldWagonerhe had beenwarned.35The GeneralCounsel in his brief asserts that one otheremployee hadsigned a card at the outset of the campaignbut thathis card wasnot offeredin evidence because he was no longer on thepayroll when the Unionrequested recognition.The recorddoes not show when he left. 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDFinally, the limited evidence of Wagoner's contact withthe organizing campaign and the absence of evidence ofRespondent'sknowledge of that contact must raise aquestion as to the likelihood that Hoefer made theadmissions attributed to him.However, these considerations do not end the matter, forRespondent's version of Wagoner's discharge is itself notpersuasive. Although Amato's decision to discharge Wag-oner was allegedly triggered by Amato's observation ofWagoner standing and talking to another employee onFriday morning around 10 or 1 l a.m., for which Amatotestified he reprimanded Wagoner on the spot, Amato didnot dischargeWagoner at that time. Although Amatotestified that immediately thereafter he told Hoefer todischargeWagoner, Hoefer did not carry out Amato'salleged instruction to discharge Wagoner before Wagonerleft for the day, and it was not until Sunday afternoon thatHoefer called Wagoner to tell him of his discharge. GivenAmato's failure to discharge Wagoner at the time of hisalleged reprimand and Hoefer's failure to tell Wagoner ofhis discharge until Sunday,there is substantial reason toquestion this version of the cause of Wagoner's discharge,particularlywhen one considers that, unlike most ofRespondent's sacker-stock boys,Wagoner had beenemployed by Respondent for more than 3 years.Moreover,despiteWagoner's seeming awareness thatAmato was dissatisfied with him, it is clear that whateverHoefer said to Wagoner on Sunday, Wagoner harboredsuspicions onMonday morning that his discharge wasrelated to the union organizing campaign, for Mary Tuckertestified thatWagoner asked her if he had been firedbecause of the Union when he came to the store thatmorning.One cannot say, therefore, thatWagoner'ssuspicions came only as an afterthought or that it isunlikely that he questioned Hoefer about them. Indeed,Hoefer's denial of Wagoner's version of their conversationwas accompanied by statements that he did not recallWagoner's question or the response Wagoner attributed tohim. In addition although Hoefer initially testified that henever spoke toWagoner about his discharge afterSeptember 20, Hoefer conceded that they did a lot oftalking after bowling on September 23 and testified that hecould not recall if Wagoner asked if his union activitiesplayed a role in the discharge or if he replied that they werepart of the reason for his discharge. Bearing in mind thatHoefer insisted,with little credibility, that he did notbecome aware of the union activity until the followingweek, and that it is highly unlikely that he and Wagonertalked a lot after bowling without mentioning Wagoner'sdischarge,Hoefer's disclaimers of recollection were weakrefutations of Wagoner's testimony.Furthermore, the affirmative testimony of Hoefer andAmato as to Wagoner's work record does not inspireconfidence.According to Hoefer he had talked toWagoner four or five times about not doing his work rightand Amato had told him to fire Wagoner 3 or 4 monthsearlier.Yet Hoefer offered no explanation for his failure todischargeWagoner at that time and when asked to specifywhen he spoke to Wagoner about his work, he replied thatitwas some time in June or July when he "reminded"Wagoner about not doing his work nght. Although Amatotestified that he had talked to Wagoner many times abouttalking on the job and not keeping his shelves stocked, hedid not testify that he had ever previously instructedHoefer to discharge Wagoner. Amato, Hoefer, and Tuckeralso testified that they had spoken to Wagoner aboutrefusing to sack groceries for two specific cashiers.However, it appears from their testimony that theserefusalsoccurred some 6 months before Wagoner'sdischarge,and Amato testified that,after he spoke, toWagoner about it at that time, he had no furthercomplaints aboutWagoner in this regard and did notspeak to him aboutitagain.Thus, the testimony concern-ingWagoner's work record is largely lacking in specificityas to the time of prior incidents and complaints, includesreference to only one specific time by Hoefer when hereprimandedWagoner at least 2 months before thedischarge, includes one complaint that was both stale andlong since remedied, and leaves uncorroborated andunexplained Hoefer's testimony that Amato had previouslytold him to discharge Wagoner.Consideration of all the testimony relating to Wagoner'sdischarge persuades me that despite the questions thatapse as to Wagoner's version, he is to be credited ratherthanHoefer as to the critical testimony concerningHoefer's admissions. It is true that the burden rests withthe General Counsel to establish the alleged violation by apreponderance of the credible evidence and that withoutWagoner's testimony as to Hoefer's admissions the burdencould not besustained.Itistheoretically possible todiscreditHoefer and Amato and still conclude thatWagoner should not be credited. However, the weaktestimony of Hoefer relating to his alleged admissions andhis patently incredible denial of knowledge of the unionactivity until September 27 are substantial contributors tothe conclusion that he cannot be credited, and as apracticalmatter it is impossible to conclude that Hoefer'svery denials of the alleged admissions were untruthfulwithout also reaching the conclusion thatWagoner'stestimony concerning them was truthful.In sum,while I do not rely on Wagoner's testimony thatHoefer stated that all the instigators were out of the store,and find that Amato in the past had voiced somedissatisfactionwithWagoner for not attending to andcompletinghiswork, I credit his testimony that onMonday morning Hoefer, in response to his directquestion, admitted that Amato's belief that he was headinga union drive was "more or less" the reason for hisdischarge and later on Thursday conceded that it was themain reason for it.Ifind further that these admissions are sufficient tosustain the allegation of the complaint that Wagoner'sdischarge violated Section 8(a)(3) and (1) of the Act. As Ihave noted, although there is no direct evidence ofRespondent's knowledge of the union activity beforeWagoner came to the store on Monday morning, there isevidence that there was union activity at the store. Theadmissions of Hoefer provide ample basis to infer thatknowledge of the union activity came to Respondent'sattentionbeforeWagoner was discharged. AlthoughWagoner had done no more than indicate the possibilitythat he might sign a card, it is sufficient to establish the SMITTY'S FOODS,INC.293violation if Amato acted in the belief that Wagoner had anactive role in the union activity. Although by all accountsAmato rather than Hoefer decided to discharge Wagoner,Hoefer clearly discussed the discharge with Amato beforetelephoningWagoner and again on Monday, Hoeferoccupied a responsible position in the store, and hisadmissions cannot be written off as mere speculation orinsufficient as a basis to attribute to Amato the motiveHoefer conceded. Finally, the evidence as to Wagoner'swork record and the hiatus between the alleged triggeringincident and the notification to Wagoner of his dischargeadds further support to the conclusion that the motivationadmitted by Hoefer was the cause of Wagoner's discharge.F.The Discharge of Linda GickLinda Gick started to work for Respondent as a cashieron April 5, 1971. She was discharged on September 28. Atthe time of her hire she was paid $1.60 an hour. At the timeof her discharge she was paid $1.80 an hour.Gick attended three union meetings prior to herdischarge including the September 23 meeting whichAmato happened to observe. She signed a union authoriza-tion card on September 15, solicited cashiers Murphy andGuard to sign cards in the store on September 16, andobtained a signature from Michael McCue on September24 while on her lunch hour in her car on the store parkinglot. She also spoke to a number of other employees aboutsigning cards. She was observed by Hoefer talking to unionrepresentatives on the parking lot on the Friday nightbefore her discharge.When Gick reported for work on September 28, Tuckerand Amato were in Tucker's office. Gick heard Amato askTucker if she was going to tell her "now," and TuckercalledGick to the office. Amato told her that herappearance was sloppy and that she should comb her hair.Gick did so and then went to her register and startedwork.36A short while later Tucker called Gick to her office.Tucker questioned Gick about a shortage on her registerand money left in a register drawer on the previousSunday. Tucker told her that she was sloppy, that she wasrude to elderly people, and that Tucker was afraid that shewas going to have 'to fire Gick. Tucker said they would gotalk to Amato. Gick said little or nothing in response toTucker.37Tucker and Gick then went to Amato's office. Tuckermentioned the shortage, Gick's personal appearance, andher rudeness. Amato asked Gick what she had to say forherself.Gick offered no explanation and shrugged hershoulders. Tucker told Amato that she had talked to himseveral times about Gick and that it had come to the pointthat either Gick or Tucker had to go because she had toomuch on her hands to put up with Gick. Amato toldTucker she had his permission to let her go.38Tucker and Gick then returned to Tucker's office whereTuckermade out a slip required for unemploymentcompensation purposes. At this time, Gick took issue withthe reasons advanced by Tucker for her discharge.39The form prepared by Tucker stated the following as thereasons for the discharge:Would not stay on register warned 5 or 6 times. Leftlarge amounts of money in register over nite-Short-ages that didn't show up. Rude to elderly peopleespecially-There is some evidence to support the allegation thatGick's union activities led to her discharge. Tucker hadthreatenedMcNeely that the cashiers would be replaced,and Hoefer on the previous Saturday had questioned Gickabout talking to union representatives on the store parkinglot.During the previous week Tucker had instructed Gicknot to work on register 5, which was adjacent to theregister at whichMcNeely worked, without stating anyreason 40There is also cause to question some of the reasons reliedupon by Tucker in discharging Gick. Tucker charged Gickwith failing to remove money from register 5 on theSunday before her discharge and with the shortage onregister 2 which Gick operated that day. The facts relatingto that incident are basically undisputed. On Sunday, Gickreported for work at 2 p.m. and worked half a day. Whenshe arrived she replaced Rat Guard who worked the firsthalf of the day. Although register 5 had been set up foroperation and was not in use when Gick arrived, Gick tookover register 2 which Guard had run in the morning. Inaccordwith usual practice when one cashier replacedanother on a register, the money in the register was notcounted at the time Gick took over. At the end of the dayGick followed usual closing time procedures with respectto register 2. She counted out $100 which was set aside in aseparate bag for use in setting up the register the nextmorning.Without counting the remainder, she put it in aseparate envelope which she sealed and signed with hername and register number. She gave both the bag and theenvelope to Hoefer to place in the office safe. However, shedid nothing with respect to the money in register 5 and, asno one else removed it, it remained in the registerovernight.Gick explained that she did not use or closedown register 5 because of the instruction given her duringthe previous week to stay away from that register.On the following day Gick did not work. However, thatmorning the money in register 5 was discovered, and whenTucker checked the receipts for register 2 she found ashortage of approximately $40. During that day Pat Guardlearned of the shortage and asked Tucker about it. Tuckerconfirmed that there was a shortage. Guard said that she36Gick so testified, without contradiction.37Gick initially testified that she said nothing and "I just agreed withher" explaining that she did not know how Tucker might react to anythingshe said. She then testified that she told Tucker that it did not happenbefore she signed a union card to which Tucker responded, "Oh now,Linda."38These findings are based on the testimony of Tucker and Amato.Gick's version of this conversation was brief, conclusionary, and notcontradictory in any essential.39Gick so testified. Tucker did not describe this conversation in anydetail.40Although Tuckertestifiedthat she instructed Gick not to work atregister 5 in July or August because Gick and McNeely laughed and talkedtoo much, the testimony of Mrs. Smith and Wanda Westfall that Gick hadleft checks and coupons in the drawer of register 5 early in the week ofSeptember 20 corroborates Gick that theinstructionwas given her duringthatweek.Tucker's testimonyas to the timingof this instruction wouldappear to be less an inadvertancy than an attempt to dissociate its causefromthe union activity of Gick and McNeely. 294DECISIONSOF NATIONALLABOR RELATIONS BOARDhad operated the register before Gick, but Tucker said thatGick had closed it down and that Gick was responsible forthe shortage.On the following morning when Tuckerchecked register 2 receipts for Monday, she found anoverage of approximately $33. She assumed that theoverage was due to a miscount of the money placed byGick in the bag on Sunday night and accounted for thatmuch of the Sunday shortage.41 There remained approxi-mately $8 of the shortage for which Tucker could notaccount, and she called Gick to her office to see if shecould account for it. However, although Tucker testifiedthat it was not possible to determine whether Gick orGuard was responsible for the remaining shortage, there isno evidence that,she ever questioned Guard about it.There are three elements of the Sunday incident forwhich Gick was criticized: One of them, her apparentmiscount of the money placed in the bag for use in theregister the following day, was fairly attributed to her. Asfor the second, the remaining $8 shortage, despite Tucker'stestimony at the hearing that she could not tell whetherGick or Guard was responsible for it, Tucker charged Gickwith responsibility for it on the morning of her discharge,and indeed her failure to question Guard about it on eitherMonday or Tuesday indicates some predisposition to findfaultwith Gick. The third element, the failure to removethemoney from register 5, does not appear to be fairlychargeable to Gick at all. There is no evidence that cashierswere held responsible for closing down registers other thanthose they operated. Tucker had told Gick not to operateregister 5. This was the first Sunday that Gick worked afterthe instruction was given, and there was no evidenceoffered to show that Gick was not to have regarded theinstruction as applicable to that day. Indeed, it wouldappear that Hoefer, who was in charge of the store atclosing time, rather than Gick, bore the responsibility forseeing that register 5 was emptied that night.One reason set forth by Tucker in the written noticequoted above, Gick's alleged rudeness to elderly people, isunsupported by any evidence. Although Tucker stated thisas a reason for Gick's discharge on Tuesday morning, Gickdenied that she had been rude, and no evidence wasoffered as to any incidents or complaints on which thischarge might have been based. Furthermore, although notmentioned in the written statement given Gick, TuckercriticizedGick'spersonal appearance separately andbefore Amato. Apart from the comment by Amato earlierthatmorning, there is no evidence to controvert Gick'stestimony that her appearance had never previously beencriticized.With respect to shortages attributed to Gick other thanon the Sunday before her discharge, Gick testified that shenever had been told she was short before the morning ofher discharge. Respondent's contrary evidence was generalin nature and lacking in specifics. Tucker testified that shespoke to Gick once or twice a week about her duties.According to Tucker, the most outstanding complaintrelated to Gick's leaving her register, but she also spoke to41Itwas not uncommon for a shortage on a register on one day to befollowed by an overage the following day, counterbalancing the previousday's shortage.42The evidence as to Respondent's practice in closing down registersher about carelessness, overages, and shortages. Shetestified thatGick usually came to the office when shecame to work and asked how she did the previous day, andthat Tucker told her if she. was a dollar or two off andquestionedGick if there was a variance she could notaccount for to see if Gick could explain it. Wanda Westfalltestified that she had heard Tucker talk to Gick aboutshortages, overages, and leaving the register. When askedfor specifics,Westfall described one incident about 2months before Gick's discharge when she heard Tucker askGick if she could explain a shortage and another shortlybefore Gick left when Tucker spoke to Gick about leavingher register.Ruth Leclitner, who was in charge of thecashiers onMonday nights, testified that she spoke tocashiers about their work and spoke to Gick more thananyone else. She could not recall specific incidents, buttestified that she spoke to Gick many times about stayingon her register and not talking to the cashier next to her,and remembered once "jokingly" scolding her aboutleaving things under the tray in her drawer.Itwas conceded that all cashiers occasionally mademistakes and had shortages or overages, and indeed it islikely that Gick, no less than other cashiers, on occasionhad them. To this extent I am inclined to doubt that Gickwas unaware that she had any shortages before themorning of her discharge. However, the evidence offeredhardly shows that Gick was any different in this respectfrom other cashiers. Tucker's own description of conversa-tionswithGick about shortages indicates that theseconversations were usually started by Gick and the onlyamounts she mentioned were $1 or $2 variances.42 Westfalldescribed only one conversation between Tucker and Gickabout a shortage, and Leclitner mentioned none.The testimony summarized above indicates greatersupport for the charge that Gick did not stay on herregister and was reprimanded for it even before the unionactivity started.Gick testified that a few days before herdischarge Tucker had talked to her about this and she thenmade no response. She conceded that Tucker spoke to herabout this once before that, but denied that Tucker spoketo her about it five or six times. The testimony of Tucker,Westfall, and Leclitner in this regard is more specific, and Ifind that this deficiency in Gick's work existed and hadbeen noted before the union activity began.With respect to the charge that Gick left large amountsof money in the register overnight, apart from the Sundayincident described above, there is evidence as to a secondincident early in the previous week when Gick left checksand coupons under the metal tray in her drawer and failedto put them in her sealed envelope when she closed theregister down. Although Gick denied that she ever heard ofthis incident until the hearing, I do not credit her denial inthis regard.The incident occurred during the week of September 20at a time when Tucker was away from the store because ofillness.Mrs. Smith, who worked in Tucker's place on thisoccasion, testified that she discovered a shortage ofeach night shows that cashiers did not count change but estimated it,making small daily varianceslikelywithoutsignifying either an actualshortage or overage. SMITTY'S FOODS, INC.295approximately $300 in Gick's envelope, and she andWanda Westfall testified that they located the missingamount in the form of checks and coupons under the metaltray in the drawer of Gick's register.There is no testimony that anyone said anything to Gickabout this incident until Tucker returned to work on thefollowing day. However, Tucker testified that she did soand according to Tucker when she asked Gick why she leftthe money in the drawer, Gick replied that the Union hadher scared and worried to death, that she could not sleepwell, and could not do her work. Gick in her rebuttaltestimony testified that she did tell Tucker during the weekbefore her discharge that the Union upset her, although shedenied saying that it had her scared or worried to death.According to Gick, they had been talking imthe,office "Idon't know what about" when the Union came up, andTucker told her she was hurting the children of the storeowner by signing a union card. She testified that Tuckerthen asked her what she thought of the Union and she thensaid the union representatives upset her when she came inthe store. In her initial testimony relating to this conversa-tion, she stated that Tucker first talked to her about herwork, then asked if she had gone to any union meetings,and then made the remark about hurting the Smithchildren. She said nothing at that time about her remark toTucker that the Union upset her. There can be little doubtthatTucker and Gick were both referring to the sameconversation. In Gick's initial version she indicated thatshe and Tucker had been talking about her work when theUnion came up. In her second version she said she did notknow what they had been talking about. In her initialversion she portrayed her responses to Tucker's questionsand statements in aggressive terms and hardly indicative ofupset. In her second version her reply to Tucker's finalquestion appears defensive. While it is possible that neitherTucker nor Gick described the full conversation betweenthem at this time, with each selecting out the elements mostfavorable to her position, I do not credit Gick that Tuckernever mentioned to her the checks and coupons that werefound in her drawer and find that this was the aspect oftheirwork that prefaced the conversation. I also find itmore plausible that Gick's remarks about being upset bythe Union were offered by way of apology for the incidentthan in response to Tucker's question about what shethought of the Union. While there is cause to suspect thatTucker may well have continued in this conversation alongthe lines indicated by Gick, I do not have sufficientconfidence in Gick's version of this conversation to rely onit.However, with respect to the incident which gave rise tothe conversation, there is evidence that other cashiers onoccasions forgot to remove checks and coupons from theirdrawers, and there is no evidence that Gick's oversights inthis regard were more egregious than those of otheremployees.In sum, the evidence relating to the reasons advanced forGick's discharge is mixed.On the one hand, while I have not found Tucker orAmato entirely credible, I have also discredited Gick as tosome critical aspects of her -testimony. There is cause toconclude that Gick in the past had been criticized for herabsences from her register, she had left checks andcoupons in her register the previous week, she hadmiscounted her money on Sunday night, and there was ashortage for which she bore possible responsibility.On the other hand, there is substantial cause to concludethat Tucker overreached in the accumulation of complaintsshe leveled at Gick. The charges of rudeness and sloppinesswere unsupported. Despite Tucker's earlier instruction thatGick was not to operate register 5, Tucker held herresponsible for leaving money in it overnight, and Tuckeralso held Gick responsible for the shortage for which shecould not account, while failing even to question Guardabout it. It does not appear that Gick's record as toshortages or leaving items in her register otherwise wasunusual among the cashiers, all of whom had shortages orleft items in registers on occasion.In the light of the threat to McNeely, Hoefer's interroga-tion of Gick, and the evidence of Respondent's animusotherwise, I conclude that whatever cause for dissatisfac-tion Gick had furnished Respondent expanded that causewith pretextual reasons in order to justify her dischargebased on her union activities, in violation of Section 8(a)(3)of the Act.G.The Termination of Edwin RihnEdwin Rihn started to work for Respondent on October8, 1968, as a stock and sack boy. He worked until October11, 1971, with one hiatus during the summer of 1970 whenhe left for about a month to take a construction job.Rihn signed an union authorization card on September23 and obtained a signature from Durajczyk in the front ofthe store on September 25. He attended the September 23restaurant meeting.On October 11, Rihn mismarked some stale bread,putting the price for fresh bread on it. This came toAmato's attention, and Amato spoke to him about it. As aconsequence of that conversation Rihn left the store at 11a.m., well before his normal quitting time.Rihn,Amato, and Davis all testified concerning thisconversation. Although there are some conflicts betweentheir versions, Rihn's ultimate testimony did not contradictthat of Amato as to the critical portion of the conversationat the point when Rihn left the store. It is clear that Amatoapproached Rihn near the bread, reprimanded Rihn formismarking the bread, and voiced general criticism ofRihn's work. Rihn told Amato that if he did not like theway Rihn was doing his job, Amato could get someoneelse.43Amato then asked Rihn to accompany him to theproduce department where Davis was, and the conversa-tion continued. According to Rihn, he told Davis that hewas getting fed up with Amato "always yelling at me" andthat he wanted him to get someone else to perform hisduties.According to Rihn, Amato started to discuss thematter with Davis, and he testified initially that he got theimpression that Amato wanted him to leave and return thenext day so he just went out the door. However, whenasked what Amato said to give him this impression, Rihn43According to Rihn, he meant that Amato shouldget someone else todo the specific duties to whichhe was assigned and assign him to otherduties. 296DECISIONSOF NATIONALLABOR RELATIONS BOARDtestified that he did not remember clearly what Amato saidwhile he was in the produce department. Then when askedifAmato said anything directly to him, Rihn replied "hewanted me to stay there and he was yelling; not yelling,really, but he wasraising hisvoice, and I just took it that hewas angry at me." Rihn testified that he left because hecould only take so much and "I was fed up with him,yelling at me constantly." He testified further "if I hadstayed around much longer I would have gotten real angryand I might have said something that I would haveregretted later." Although he testified initially that when hewalked out of the store no one asked him to come back, oncross-examinationhe conceded that Amato saidsomethingfurther, thatAmato might have said "come back," andcould very well have said that he was not through talkingtoRihn. He testified further that he thought Amato alsosaid that he was not firing him.In thesecircumstances,whatever else preceded Rihn'sdeparture,it is clear,as Amato and Davistestified, that asRihn left Amato told Rihn that he was not firing him andwas not through talking to him. Despite Rihn's initialtestimony that he had the impression that Amato wantedhim to leave and return the next day, his own furthertestimony indicates the contrary.Rihn reported for work thenext morningand found thathis timecardwas missingfrom the rack. Later he sawAmato in the parking lot and asked why. Amato said thatRihn had quit. Rihn said that he did not quit and that if hehad, he would have said so. According to Rihn, Amatosaid he had walked out and he did not everwant to see himin thestore again.Amato denied the latterstatement.The General Counsel contends that Rihn was dis-charged. Respondent contends that he quit, and there istestimony by Amato and Davis that when Rihn walked outof the store he said something which indicated that he wasquitting. But evenassumingthatRespondent dischargedRihn because he walked out in midday, I find littleevidence to support the allegation of the complaint that hewas discriminatorily discharged.It istrue that in Rihn's version of the October IIconversation there are indications that Amato's anger wasexcessive for the provocation, and thereisa suggestion inRihn's testimony that Amato's attitude toward Rihn hadundergone a recent change.44 Yet Rihn also testified that inthe past Amato had criticized his work on a couple ofoccasions before "this all started happening." There is noindication that prior to October 11 and after the organizingcampaign started Amato harassed or abused Rihn on anyother occasion in conjunction with his work.It isdifficultto read into the total circumstances any pattern of conductdesigned to provoke Rihn to walk off the job or to makehisworking conditions so intolerable that he would quit.Assuming that Amato was unreasonably angry and harsh44According to Rihn 2 weeks before his discharge Amato indicated thathe was pleased with his work and would have given him a raise but for thewage freeze then in effect.IfRihn's estimate of the time of this remark wascorrect, this would have been after the union activity started and after theunion meeting Amato allegedly observed.45According to Matusz, in their separate conversation, Amato told himhe believed Matusz was the one person in the store who could really hurtAmato by his support for the Union. Amato denied making this statement,and I credit his denial.in his reprimand of Rihn, the facts do not permit theconclusion that Amato sought to cause Rihn to leave orthatAmato's treatment of Rihn on this occasion wasdiscriminatorilymotivated and justified Rihn's departurefrom the store. Even if Respondent discharged Rihn byinsistingthat he had quit when he sought to return to work,I cannot conclude that it did so for discriminatory reasonsrather than simply because he walked out on the previousday. In these circumstances I shall recommend dismissal ofthe allegation of the complaint as to Rihn's discharge.H.The Discharge of Eugene MatuszEugeneMatusz started to work for Respondent onSeptember 15, 1971, as dairy manager. He was paid a $1.80an hour. He worked through November 6, 1971, and leftunder circumstances described below.Matusz signed an authorization card for the Union onSeptember 22, he obtained signatures of two otheremployees on September 24 and 28. Matusz attended allunion meetings. It will be recalled that, at the employeemeeting held on September 28 and immediately thereafterin separate conversation with Amato, Matusz made it clearthat he strongly supported the Union.45On Saturday, November 6, Matusz reported for work.However, early that morning he told Hoefer that he had apersonal problem and wanted to leave. Hoefer asked whyand pointed out that it was going to be a busy day and thathe needed Matusz. Matusz told Hoefer that he and hisfiancee had broken their engagement the previous nightand that he did not feel that he could work. Hoefer saidthat should not bother his work. Matusz said he was not inthe right frame of mind to work because someone mightsay the wrong thing and he was afraid of what he might sayor do in response.46 According to Matusz when herepeated that he could not work, Hoefer told him, "if that'stheway you feel about it, you had better go home."According to Hoefer, when Matusz said he could not staybecause he was terribly upset and might do somethingnasty, Hoefer said nothing more, and Matusz just took off.Matusz then left the store.47On the following Monday morning Matusz reported forwork as usual and started to work. Amato arrivedsomewhat later, and Tucker told him that Matusz hadwalked out of the store the previous Saturday.48 ThereafterAmato spoke with Hoefer and then told Matusz he wasthrough and that Amato could no longer use him at thestore.49According to Matusz after Amato told him he wasthrough,he told Amato that Hoefer had given himpermission to leave, and he and Amato went to Hoeferwho confirmed that he had given Matusz permission toleave.However, Matusz testified that Amato then askedHoefer if he would have allowed Matusz to leave if he46The testimony of Matusz and Hoefer up to this point is not in essentialconflict.47As Matusz left, Tucker spoke to him about his leaving. Although thereis conflict in their testimony as to what was said,it is clear that Tucker didnot give him permission to leave.48Amato was not at the store on Saturday.49According to Matusz earlier that morning, Amato had told him he washalf an hour late for work, Matusz had told him his hours were changed,and Amato had said he would check with Hoefer. SMITTY'S FOODS, INC.didn't have his problem, that Hoefer said no, and thatAmato then reaffirmed that Matusz was through. Amatoand Hoefer testified that Hoefer did not tell Amato that hehad given Matusz permission to leave 50Although thereare some reasonsto doubt the accuracyof aspects of the testimony of Amato and Hoefer as to thisincident,51 I am nonetheless persuaded that Amato andHoefer, rather than Matusz, are to be credited as to thecritical conflicts relating to the alleged permission givenMatusz to leave on the previous Saturday and Hoefer'salleged confirmation of it on Monday. In any event I ampersuaded that this incident was not seized upon byRespondent as a pretext to rid itself of Matusz because ofhis unionactivity.InMatusz' initial testimony he described two incidentsafterMatusz' union activities were known when Amatoreprimanded him, once for the condition of the dairy caseand once for not getting to work on time. According toMatusz in connection with the first incident, Amato gavehim 3 days within which to straighten up the case or befired.According to Matusz, in connection with the secondreprimand after Matusz explained that he had never beengiven a fixed starting time, Amato gave him a definitestarting time and told him that the next time he was Iminute late he would be fired. Matusz testified that Amatoalso reprimanded him on other occasions as well. Whilethis testimony might suggest that Amato was seeking causeto discharge Matusz, the testimony of Matusz on rebuttalshows the opposite to be the case.Thus,Matusz conceded after he started work as dairymanager, Amato told him on several occasions that he wasnot doing a good job, and finally in mid-October, Matuszasked if he could move to the frozen food departmentwhere he thought he might do better. Amato agreed, andMatusz changed jobs with Kevin Hart, becoming frozenfood manager. Amato's dissatisfaction with Matusz contin-ued. Finally,Matusz missed 2 days of work, and Amatotold him he could not return without a doctor's excuse.Matusz told Amato he had a sinus problem and did not goto a doctor because there was nothing a doctor could do tohelp. Amato then told him he would relieve him as frozenfoods manager and assign him to a janitor's job, apparent-ly,with no change in pay. Matusz worked I day as janitorbefore he walked out on November 6.It is apparent from this history that if Amato was seekinga pretext to discharge Matusz because of union activity, hehad ample opportunity throughout his employment to findone. If anything, Amato's willingness to allow Matusz tochange work assignments indicates restraint and a desire toavoid his discharge. In these circumstances, I am inclinednot to credit Matusz' version that he was given permissionto leave work on November 6 and that Amato persisted interminating him even after Hoefer confirmed that he had50Hoefer testified that Matusz was not present when Amato spoke tohim Amato testified that he could not remember51Amato displayed an uncertain recollection as to aspects of it,particularlywhen called initially as an adverse witness by the GeneralCounsel,and there are some discrepancies between the versions of Hoeferand Amato52Although Teeters testified that they spoke to Amato on September 29,Duckett placed the conversation about September 28, and Amato testifiedthat the conversation occurred on the same day as the employee meeting at297toldMatusz he could leave.Rather I find it more plausiblethat,asHoefer testified,Matusz was persistent in statingthat he could not work and simply turned and left whenHoefer told him that he was needed. In any event,even ifHoefer had indicated acquiescence,Iwould not concludethathisdischargewas discriminatory, for the impliedthreat by Matusz that he would say or do somethingharmful if he stayed at work on November 6 in the light ofMatusz' work history furnished more than arguable causeto regard Matusz as no longer of use to Respondent as anemployee. Accordingly, I shall recommend dismissal ofthis allegation of the complaint.I.The Alleged Refusal ToBargain1.The Union's requests for recognition andRespondent's responseOn September 28, Duckett and Teeters, representativesof the Union, visited the store, and spoke to Amato.52Duckett started out by saying, "Say, Gil, such a deal I havefor you." Then he told Amato he represented the Union,that the Union represented the majority of Amato'semployees, and that they wanted to be recognized and tobargain for a contract. Amato said that if they hadanything to say about theorganizingdrive, they shouldtalk to his attorney, whose name he had previously given tothem, and that as far as he was concerned they should goto an election. Duckett tried to persuade Amato to agree toa card check and told Amato that, if they could sit downand bargain, he would be in a much better position tonegotiate a contract which would be fair to Amato and theemployees, because if they had to gain recognition the hardway, in preparing the people for an election, they wouldhave to make commitments to the employees that theywould have to keep. Duckett did not state to Amato whathe considered to be an appropriateunit,and the compos-ition of the unit was not discussed.53On September 29 at 6 p.m. Duckett telephoned Respon-dent's attorney,Peterson,at his home. He told Peterson hecalled because he was trying to find out if they could workout a card check for Respondent and gave his reasons forwanting a card check rather than election. Peterson statedthat he had a good-faith doubt that they had a majorityand questioned whether they could reach an agreement onan appropriate unit.Peterson raised questions as to theinclusion of part-time employees and meat departmentemployees in the unit, and those issues were discussed.Peterson said he would do his best to expedite an electioncontingent on what unit was sought.Although it is clearthat the appropriate unit was discussed,there is noevidence that Duckett took a position as to the unit theUnion sought.54On either September 28 or 29, Teeters had a shortthe store.5'Duckett.Teeters,and Amato testified concerning this conversationAccording to Amato,Duckett and Teeters did not claim majorityrepresentation,but simplyasked him to sign a contract, explaining that theycouldgive him a better contract if he would sign a contract without anelection. I creditDuckett and Teeters,who were experienced unionrepresentatives,that they claimed to represent a majority at this time51OnlyDuckett testified as to this conversation 298DECISIONSOF NATIONALLABOR RELATIONS BOARDtelephone conversationwithMrs. Smith,owner of Respon-dent,inwhich he claimed to represent a majority in thestore and asked ifthey couldget together to discuss thesituation in the store.She indicated that she would meetwith him a day ortwo later,but later called back and saidshe could not meet them.55On the evening of September 29 Teeters sent telegramswith substantially identical contents to Amato at the storeand to Mrs. Smith at her home.The telegrams weredelivered early in the morning on September 30. Thetelegram to Amato read:LOCAL 25 RETAIL CLERKS INTERNATIONALASSOCIATION DEMANDS RECOGNITION =BYCARD CHECK FOR YOUR STORE LOCATED1812NORTHWASTERN AVE =WEST LAFAY-ETTE AS THE BARGAINING REPRESENTATIVEFOR ALL FULL TIME =AND PART TIMEEMPLOYEES EXCLUDING THE MEAT DEPTEMPLOYEES =On October4,Respondent's attorney by letter statedthat Respondent did not believe that the Union represent-ed an uncoercedmajority ofthe employees in the unit setforth in the telegram, thatRespondent did not believe theunit was appropriate,and that theappropriatemethod todetermine the unit and the desires of the employees wasthrough a Board proceeding in which Respondent wouldcooperate.2.The appropriate unitThe complaint alleges that all full-time and part-timeemployees of Respondent employed at its facility,exclusiveof meat department employees,guards, and all supervisorsas defined in the Act, constitute a unit appropriate for thepurpose of collective bargaining within the meaning ofSection 9(b) of the Act.Respondent agrees to the exclusion of the meat depart-ment employees,but contends that only those sacker-stockboys who hadbeen on Respondent's payroll for more than18 consecutive weeks should be included,citingAlbersSuperMarkets,Inc.,110 NLRB 474,The Liberal Market,Inc.,110 NLRB 66, andTheEavey Company,115 NLRB1779.The evidence shows that at any one time Respondentemploys from 20 to 30 sacker-stock boys.While mostappear to be regular part-time employees, some in thiscategoryworkfull time.Most of them are high schoolstudents and some are college students. Each has a regularweekly work schedule tailored to his school schedule andavailability for work.During 1971, a total of 86 namesappeared on Respondent's payroll in this category. Therecord does not show the average length of employment forthose who left Respondent prior to the dates of the Union'srequests for recognition.While a number of those thenemployed were hired only a short time before,the recordshows that of 27 in this category on October1, 1971, 1655OnlyTeeters testified as to these conversations.SeLewis &Coker Super Markets, Inc,145NLRB 970,Winn-DixieStores, Inc,124 NLRB908. 1 note further that in the cases relied on byRespondent there is indication that in addition to high turnover among thewere still employed at the time of the hearing,and anotherwas on sick leave.The recordalso shows substantial turnover intwo othercategories of employees.During the week endingOctober2, 1971, Respondentemployed 12cashiers,6 full time and6 part time.Fiveof the cashiers were hired in September1971, andone in August.During 1971 atotalof 20cashiersappeared on Respondent'spayroll.Of those on theOctober 2 payroll,seven were still employed at the time ofthe hearing.During theweek endingOctober 2, 1971,Respondent had five delicatessen employees on itspayroll,one of whom workedonly 1 day. Three werelong-timeemployeesand were still employed at the time of thehearing, but during the year 1971 a total of 17 delicatessenemployees appeared on Respondent's payroll.As the record doesnot show the average length ofemploymentof thesacker-stock boys, except for thoseemployed at the timeof the Union's requests for recogni-tion,and as it appears that the rateof turnoveramong theemployees in this classification is not substantially greaterthanamong the cashiers and delicatessenemployees, Iconclude that the rule of exclusionurged byRespondentshould notbe applied 563.The Union's majorityThe General Counsel contends that the Union madeeffective requests for recognition on September 28, 29, and30, and that it is sufficient to establish the Union's majorityon any of these dates or October 4 when Respondent'sletter denying recognition was sent. Respondent contendsthat none of the Union's demands constituted an adequatedemand for recognition.I have found that Duckett and Teeters spoke with Amatoon September 28, claimed to represent a majority of hisemployees, and asked for recognition and bargaining.However, in that conversation Duckett and Teeters did notmention the unit in which they sought bargaining.Although on the next afternoon they discussed unit issueswith Respondent's attorney, there is no evidence that theytold him whether or not they sought inclusion of all thesacker-stock boys or the meat department employees in theunit. Insofar as the record shows, it was in the telegramsreceived by Respondent on September 30 that the Unionfor the first time spelled out its position with respect tothese categories and the unit in which it sought recognition.Ifind that theinitialconversations of Duckett andTeeters with Amato and Respondent's attorney did notconstitute adequate demands for recognition because ofthe lack of evidence that in either conversation the unionrepresentatives stated the unit in which recognition wassought S7As the meat department employees were nolonger separately represented and as the Union did notseek to represent them, there was in fact a real need formore than the broad request made by Teeters to Amato.However, I find that the telegrams received by Respondenton September 30 remedied that defect and perfected theUnion's demand. Although the telegrams did not repeatemployeesin question theiremploymentwas intermittent,unlikethat of thesacker-stockboysin this case.See Swift & Company,I I INLRB 54557Wolf Lake Food Center, Inc,172 NLRB No 75 SMITTY'Sthe claim of majority representation, that claim was orallymade to Amato on September 28, and Duckett askedRespondent's attorney for a card check on September 29.It is immaterial that the telegram did not modify the term"part-time employees" by the adjective "regular" or state apositionwith respect to the sacker-stock boys who hadworked less than 18 weeks,as the evidence shows that allpart-time employees were "regular" and the Union soughtallpart-time employees, including those who had worked18 weeks or less. The failure of the Union to include itsreturn address on the telegrams does not indicate that itsdemand for recognition was not genuine,for the conductof Duckett and Teeters indicates otherwise, the Union hada regular office and telephone in Lafayette, and there is noindication that Respondent's attorney had any difficulty inreplying to the Union's demand on October 4. 1 concludethatSeptember 30 is the date on which the Unioncompleted an adequate demand for recognition and is thedate on which its majority is to be measured.58The following is a list of the names of employees onRespondent's payroll on September 30.59 The column atthe right shows those who had signed authorization cardsas of the date. There is no contention that any of theauthorization cards was obtained under circumstanceswhich would render it invalid for purposes of determiningthe Union's majority 60CARDNAMESIGNED1.Sharon BergstromX2.Merrilee Dye3.Sandra Gouchenour4.Pat GuardX5.Josephine Justice6.Ruth Leclitner7.Mary McNeelyX8.Patrice MurphyX9.Sandra Odorozynsky10.Cassie Pelfry11.Vonna Shumate12.Wanda Westfall13.Denzil McKenzieX14.Gil Amato, Jr.15.James BartlettX16.Warts CowlasX17.William CreamerX18.Gary Davis19.Pat DoyleX20.John DurajczykX58Federal Stainless Sink Div of Unarco Industries,Inc,197 NLRB No.76.59The names of Linda Gick and John D.Wagoner have been includedas I have found that their discharges before September 30 violated Sec8(a)(3) of the Act60The card of Kevin Hart has been counted as I have found hiswithdrawal invalid and his letter of withdrawal in any event was notreceived by the Union until October 4.61The above list of names is taken from an exhibit prepared by theGeneral Counsel from Respondent's records,which was received on thenext to last day of the hearing,subject to Respondent's opportunity tocheck it for accuracy.At the hearing Respondent raised no question asto the accuracy of the exhibit, but in its brief it points to testimony ofFOODS, INC.29921.John Eberlee22.Dennis Harris23.Kevin Hart24.H. Haug25.Thomas HigbeeX26.H. KlineX27.H. Lawson28.M. McCueX29.D. McGuireX30.J.Miller31.Mickey NewtonX32.Robert PageX33.Mike RenaldiX34.Ed RihnX35.J.Roberts36.D. Sanders37.Kirk Stewart38.J. Thompson39.W. Zopp40.Marvin Davis41.R. Pierce42.Eugene Matusz43.D. Gath44.V. Mooney45.D. Owens46.J. WhiteXXX47.Linda GickX48.John D.WagonerXTotal employees- 48 61/TotalCards - 24I find accordingly that the Union lacked a majority onSeptember 30. During the next several days the Unionobtained no additional cards. However, D. Wright and G.Dela were employed on October 1 and John Durajczykand Dennis Harris left theirjobs on September30. Thus,the total number of employees on October 1 remained 48and the number of cards declined to 23.There were no newhires on October 2, 3, or 4 but V. Mooney last worked onOctober 1, and RobertPage,G. Dela, and Merrilee Dyelast worked on October 2. Thus, on October 2 there were47 employees and 23 cards,82 andon October 3 and 4 therewere 44 employees and 22 cards.There is no evidence toshow that the Union thereafter achieved a majority amongthe employees in the unit.Accordingly,I conclude that theUnion on and after September30, 1971,did not represent amajority of the employees in the appropriate unit and willrecommend dismissal of the allegation that Respondentrefused to bargain in violation of Section 8(a)(1) and (5) ofthe Act.Mary Tuckerin connection with the issue of thesupervisorystatus ofMarvin Davis that another employee, Arthur Davis,was employed duringthe payrollperiod ending October 2. Tucker testifiedthat Arthur Davisreceived shipments of merchandise,assistedGroceryManager Hoefer, andwas paid at the rate of $2.75 an hour. Thereisno other mention ofArthur Davisin the record. As the Union lacked a majority even ifDavisis excluded, I find it unnecessary to decide whetherArthur Davisshould be added to the list of names of those in the appropriate uniton September 30.62 1 have considered G. Dela as an employee on October I and 2, asthere is no evidence that Dela was hired other than as a regular employeeHowever,the exclusion of Dela would not result in a union majority oneither of these dates. 300DECISIONSOF NATIONALLABOR RELATIONS BOARDIV.THE EFFECTOF THE UNFAIR LABOR PRACTICESUPONCOMMERCEThe activities of the Respondent set forth in section III,above,occurring in connection with the operationsdescribed in section 1, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.6.By discharging John D. Wagoner on September 19,1971, and Linda Gick on September 28, 1971, because oftheir union activities,Respondent has engaged in unfairlabor practices affecting commerce within the meaning ofSection 8(a)(3) and (1) of the Act.7.Respondent has not otherwise violated the Act asalleged in the complaint.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:63V. THE REMEDYHaving found that Respondent violated Section8(a)(1)and (3) of the Act, I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.As I have found that Respondent discriminatorilydischarged John D. Wagoner on September 19, 1971, andLihda Gick on September 28, 1971, 1 shall recommend thatRespondent be ordered to offer them immediate and fullreinstatementto their former jobs or, if those jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or other rights or privileges, andto make them whole for any loss of earnings they may havesuffered by payment to them of the amounts they normallywould have earned as wages from the dates of theirdischarges to the dates of offers of reinstatement,less netearnings, to which shall be added interest at the rate of 6percent per annum, in accordance with the formula setforth in F. W.Woolworth Company,90 NLRB 289, andIsisPlumbing & Heating Co.,138 NLRB 716.CONCLUSIONS OF LAW1.Smitty'sFoods, Inc., is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.2.Retail Clerks Union #25, Retail Clerks Internation-alAssociation, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3.All full-time and part-time employees of Respondentat itsWest Lafayette, Indiana, store, excluding meatdepartment employees, guards, and supervisors as definedin the Act, constitute a unit appropriate for purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.4.On and after September 30, 1971, the Union was notthe exclusive representative of the employees in said unitfor the purpose of collective bargaining within the meaningof Section 9(a) of the Act.5.By threatening employees with reprisals if theyengaged in union activities, and by interrogating employ-ees concerning their union activities and those of otheremployees, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Sections8(a)(1) and 2(6) and (7) of the Act.ORDERRespondent, Smitty's Foods, Inc., its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a) Threatening employees with layoff, discharge, loss ofovertime, or any other reprisals if they engagein unionactivity or choose to be represented by a union.(b) Interrogating its employees as to their union activitiesor those of other employees.(c)Discouraging membership in Retail Clerks Union#25, Retail ClerksInternationalAssociation, AFL-CIO,or any other labor organization, by discriminatingagainstitsemployees in regard to their hire or tenure ofemployment or any term or condition of their employment.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rightto engagein, or to refrain from engaging in, any or all of the activitiesspecified in Section 7 of the Act, except to the extent thatsuch right may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment, as authorized in Section 8(a)(3) of the Act, asmodifiedby the Labor-Management Reporting andDisclosure Act of 1959.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer John D. Wagoner and Linda Gickimmediateand full reinstatement to their former jobs or, if those jobsno longer exist, to substantiallyequivalentpositions,without prejudice to their seniority or other rights orprivileges, and make them whole for any loss of pay thatthey may have suffered by reason of the discriminationagainst them in themanner setforth in the section of thisDecision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(c)Notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with the63 In the event no exceptions are filed asprovided by Sec 10246 of theRules and Regulations of the NationalLaborRelations Board,the findings.conclusions,and recommendedOrder hereinshall, asprovided in Sec102.48 of theRules and Regulations.be adopted by the Board and b comeits findings, conclusions,and Order,and allobjectionsthereto shalldeemed waived for all purposes SMITTY'S FOODS, INC.Selective Service Act and the Universal Military Trainingand Service Act.(d) Post at its West Lafayette, Indiana, place of businesscopiesof the attached notice marked "Appendix."64Copies of said notice, on forms provided by the RegionalDirector forRegion 25, after being duly signed byRespondent's authorized representative, shall be posted bythe Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 25, inwriting,within 20 days from the receipt of this Decision,what steps the Respondent has taken to comply herewith 85The complaint will be dismissed insofar as it alleges thatRespondent violated Section 8(a)(5) of the Act or otherunfair labor practices not found herein.64 In the event that the Board'sOrder isenforcedby a Judgment of aUnited StatesCourt of Appeals, the words in the notice reading"Posted byOrderof the National Labor Relations Board"shall read"Posted Pursuantto a Judgmentof theUnited States Court of AppealsEnforcingan Order ofthe NationalLaborRelations Board "65 In the event that this recommended Order is adoptedby the Boardafter exceptionshave beenfiled, this provisionshall be modified to read"NotifytheRegionalDirector forRegion 25. in writing,within 20 daysfrom the dateof this Order,what steps the Respondent has takento complyherewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten our employees with layoff,discharge, loss of overtime, or any other reprisals iftheyengage in union activity or choose to berepresented by a union.WE WILL NOT question our employees about theirunion activitiesor those of other employees.WE WILL NOT discharge or otherwise discriminateagainst employees in order to discourage membership301inRetail Clerks Union #25,RetailClerksInternation-alAssociation,AFL-CIO,or any other labor organiza-tion.WE WILL offer John D.Wagoner and Linda Gick,immediate and full reinstatement to their former jobsor,ifthose jobs no longer exist,to substantiallyequivalent positions,without loss of seniority or otherrights orprivileges,and we will make them whole forany pay theylost,with interest,because of thediscrimination against them.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise of theirright to engage in, or to refrain from engaging in, anyor all the activities specified in Section7 of the Act,except to the extent that such rights may be affected byan agreement requiring membership in a labor organi-zation as a condition of employment,as authorized inSection 8(a)(3) of the Act,as modifiedby the Labor-Management Reporting and DisclosureAct of 1959.DatedBySMITTY'SFOODS, INC.(Employer)(Representative)(Title)Note:We will notify immediately the above-namedindividuals,ifpresently serving in the Armed Forces of theUnited States,of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordancewith the Selective Service Act and theUniversalMilitary Trainingand Service Act.This is an official notice and must not bedefaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office,614 ISTACenter, 150 WestMarket Street,Indianapolis,Indiana 46204,Telephone317-633-8921.